Citation Nr: 0014058	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-02 094	)	DATE
	)


Received from the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, evaluated as 50 percent disabling.

2.  Entitlement to a temporary total hospitalization rating 
under the provisions of 38 C.F.R. § 4.29 (1999) from April 
19, to June 4, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1969 to March 1971.

2.	On May 19, 2000, the Board was notified that the veteran 
died on February 20, 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.

		
DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



